Cook, J.,
dissenting. Because a criminal case is a controversy between the defendant and the state, a court errs in dismissing a criminal complaint over the objection of the state, solely to accommodate the wishes of a complaining witness.
Cordiano’s lack of interest in and opposition to the prosecution of Busch are of no moment. The state of Ohio is the complaining party in this case. Cordiano is, at most, a potential witness for the real party. Although the majority suggests *618that the prosecution in this case could not proceed "without Cordiano’s testimony, we do not know that from the record on appeal. The trial judge made no such finding. Moreover, there is no apparent reason why Cordiano could not be compelled to testify against her boyfriend.
The majority construes Crim.R. 48(B) to permit dismissal of a criminal case whenever the “dismissal serves the interests of justice.” The “interests of justice” in the criminal law discipline are punishment and deterrence of criminal behavior. This may well be different from the sociological or theological “interests of justice” that appear to have motivated the trial court here and in turn the majority of this court. See Dayton v. Thomas (App.1980), 17 O.O.3d 255, 256-257. “Courts do not assume the authority of enforcing the precepts of mere morality, nor is it their function .to declare the law of social ethics.” Id., 17 O.O.3d at 256, citing State v. Baxter (1914), 89 Ohio St. 269, 283, 104 N.E. 331, 335. The time to consider facts that occurred outside the crime is in sentencing. Thomas, supra, 17 O.O.3d at 257.
The majority concludes that since Crim.R. 48(B) does not limit the reasons that a trial judge might dismiss a case, it thereby grants broad discretion bounded only by serving the “interests of justice.” I respectfully disagree. Crim.R. 48(B) is procedural, not substantive. “[T]he rule does not alter the pre-rule Ohio practice concerning the court’s inherent power to dismiss.” State v. Sutton (1979), 64 Ohio App.2d 105, 108, 18 O.O.3d 83, 85, 411 N.E.2d 818, 821. In fact, the rule requires the court to specify the reason for dismissal so that it may be reviewed for its validity.
A survey of recent cases confirms that courts have properly exercised inherent power to dismiss cases over the objection of the state for (1) want of prosecution, (2) regulation of the practice before the court, such as dismissal for prosecutorial misconduct, and (3) preservation of the defendant’s statutory and constitutional rights, including speedy trial and double jeopardy issues. See, e.g., State v. Hancock (1990), 67 Ohio App.3d 328, 586 N.E.2d 1192; Sutton, supra; State v. Long (May 8, 1979), Jefferson App. No. 1290, unreported.
The case found to be in conflict with the instant case, Cleveland v. Hall (Mar. 10, 1983), Cuyahoga App. No. 45179, unreported, 1983 WL 5829, states that it is improper for a trial court to dismiss the complaint just because the complaining witness changes her mind. In Dayton v. Thomas, supra, the appellate court similarly found that “[w]hen the trial judge sustained defense counsel’s motion for dismissal simply because the prosecuting witness did not wish to proceed, he deprived the State of Ohio [of] its right to a fair trial.” Id., 17 O.O.3d at 257.
The “inherent powers” rationale of the majority fails to bolster its position. To dismiss a complaint is not, as the majority states, within the purview of “ ‘regulating] the practice before [a court] and protecting] the integrity of its *619proceedings.’ ” As the court in Thomas posited, “inherent powers” has not been applied independently of the judicial process — that is, as a factor not connected with determining or expediting the determination of judicial controversies. Id. Courts do not have inherent power to reject the judicial process as a means of determining controversies, over the objection of a party to a case. Id.
I therefore respectfully dissent. I would affirm and hold that a trial court lacks authority to dismiss charges solely to assuage the complaining witness.
Douglas, J., concurs in the foregoing dissenting opinion.